Citation Nr: 1620892	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  10-02 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a special home adaptation grant.

2. Entitlement to specially adapted housing.

3. Entitlement to special monthly compensation based on loss of use of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to March 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and November 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Houston, Texas Muskogee, Oklahoma respectively.  The case was certified to the Board by Houston, Texas RO.

The Veteran testified at a Decision Review Officer (DRO) hearing in October 2008, and at a hearing in February 2013 before the undersigned.  Copies of the transcripts have been associated with the Veteran's electronic claims file.  

In January 2014, the case was remanded by the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of entitlement to an earlier effective date for service connection for coronary artery disease was raised in a July 2015 statement, and the issue of entitlement to a temporary 100 percent disability rating for bilateral peripheral vascular disease was raised in a November 2015 statement, but neither has been adjudicated by the Agency of Original Jurisdiction.  The Veteran and his representative are, however, advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

With regard to the Veteran's claims of entitlement to specially adapted housing and a special home adaptation, additional relevant evidence has been added to the Veteran's claims file, in particular, a September 2015 VA examination diagnosing the Veteran with foot drop of the right foot, a September 2015 VA examination of the Veteran's eye disorders, a November 2015 rating decision rating the Veteran for foot drop and retinopathy, and additional VA medical records dated through September 2015.  Significantly, the claims file contains no waiver of initial RO review for this or other evidence submitted to the claims file after the most recent May 2014 supplemental statement of the case.  As such, these issues must be remanded to allow the RO to review the newly submitted evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2015).

With regard to the Veteran's claim of entitlement to special monthly compensation based on loss of use of the right foot, the RO denied service connection for all the claims in November 2015.  As the Veteran filed a timely notice of disagreement in January 2016.  A statement of the case must be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Review all new evidence, and if any of the claimed benefits cannot be granted, issue a supplemental statement of the case addressing the claims of entitlement to specially adapted housing and a special home adaptation.

2. Issue the Veteran a statement of the case, accompanied by notification of his appellate rights, which addresses his claim of special monthly compensation based on loss of use of the right foot.  The appellant is advised that the Board will not exercise appellate jurisdiction over this claim absent a timely perfected appeal.

3. After completing any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If any benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


